Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MOSS-PULTZ (US2016/0300234), Hereinafter MOSS.
Regarding claim 1, MOSS discloses a copyright management system ([0017] In an exemplary embodiment, a decentralized property system and method are provided to allow ownership rights to be transferred directly from one party to another without requiring a central authority to operate or secure the system. Digital signatures provide a method to issue and transfer titles (“bitmarks”) within the system. Using a blockchain algorithm, distributed consensus on who owns what can be achieved. Digital assets can be uniquely identified by digital fingerprints using cryptographically-safe hash functions.) , comprising at least two blockchain apparatus, wherein a persistent blockchain apparatus is elected from the at least two blockchain apparatuses, and (Fig. 10 and [0102] FIG. 10 illustrates the high-level wherein a blockchain apparatus comprises a memory that stores executable program code, a communications interface, and at least one processor connected to the memory and the communications interface, ( [0024] In another aspect of the invention, a system for recording wherein the executable program code instructs the at least one processor to 
receive a copyright processing request, construct a copyright management transaction according to the copyright processing request, and send the copyright management transaction to the persistent blockchain apparatus, wherein the first block chain apparatus is any of the at least two blockchain apparatuses except the persistent blockchain apparatus  ([0052] “Transaction” means any of the three main bitmark processes: registration, transfer, and issuance. [0053] “Transfer” means a change of ownership from one Bitmark account to another. A transfer may apply to either a BTR or a RTR. A transfer transaction creates either a new BTR or RTR that is signed with the old owner's private key and assigned to the new user's public key. A chain of transfer records constitutes a registration, or bitmark's chain-of-ownership, within the bitmark blockchain. [0067] The following example illustrates the transactions occurring according to a basic data model of the Bitmark system. The example, which is provided for illustrative purposes only, consists of one asset, three bitmarks for the asset, and twelve and 
the persistent blockchain apparatus comprises a memory that stores executable program code, a communications interface, and at least one processor connected to the memory and the communications interface ( [0025] The system may further comprise at least one second client computing device in communication with the peer-to-peer network for generating a subsequent transfer record for recording a transfer from a prior owner to a subsequent new owner, wherein the subsequent transfer record comprises a double hash of a prior transfer record, and a public key of the subsequent new owner, wherein system may further comprise causing the at least one second client computing device to, after generating the subsequent transfer record, display at the user interface a payment request; and determine whether a user payment has been remitted before proceeding with the step of executing. [0102] FIG. 10 illustrates the high-level functionality of the Bitmark system, which creates and processes transactions through the Bitmark peer-to-peer (“P2P”) network 310. Bitmark client 200, which includes software for executing the client user interface (UI), uses a widely-used remote procedure call (RPC) protocol 210, e.g., JSON-RPC, to connect to a port server of Bitmark node 304, referred to as “bitmark,” to send out transactions. The Bitmark client 200 handles key generation and storage, while the bitmark server acts as a JSON-RPC listener for client transaction submission, blockchain generation and signature verification. The Bitmark system uses a custom P2P binary protocol wherein the executable program code instructs the at least one processor of the persistent blockchain apparatus to 
receive the copyright management transaction sent by the first blockchain apparatus, construct the copyright management transaction into a block, and store the block in a blockchain for processing, wherein the blockchain is stored in the at least two blockchain apparatuses ( [0072] FIG. 3C illustrates transactions #4 through #7 for bitmarks 152 and 154. In transaction #4, Amanda transfers (sells, gifts, licenses, assigns, or other manner of property transfer) bitmark 154 to Brian. The new Transfer Record 172 lists Brian's public key as the Owner (“O: Brian”), and Amanda signs the Transfer Record 172 with her private key to authorize the transfer, as indicated by Signature Chain 164. Reference Chain 166 includes a double SHA-256 hash (32B) of the previous record. [0073] In transaction #5, Amanda transfers bitmark 152 to Chloe, generating new Transfer Record 170, which identifies Chloe's public key and Amanda's private key along with a hash of the previous record 160. Transaction #6 records the transfer of bitmark 152 from Chloe to Dylan in Transfer Record 180. Since Chloe is now the owner, her private key is used to authorize the transfer via the Signature Chain between Transfer Records 170 and 180. In the seventh transaction, Chloe, the current owner of bitmark 152, transfers the bitmark 152 to Dylan, creating Transfer Record 190. [0074] Transfer Records always require both a Reference Chain connection to the previous record and a Signature Chain connection to the previous record. The Reference Chain is created by calculating a double SHA-256 hash of the entire previous record, including the signature, and storing this hash in the Link field of the Transfer Record. The Link value tells the Bitmark system which record precedes a given record in a bitmark chain. Because each record includes information from the prior record, it will be traceable back to the original owner, creating an immutable provenance. [0075] While a Transfer Record's Link field establishes a Reference .
Regarding claim 2, MOSS discloses:
wherein the persistent blockchain apparatus is pre-elected from the at least two blockchain apparatuses ([0073] In transaction #5, Amanda transfers bitmark 152 to Chloe, generating new Transfer Record 170, which identifies Chloe's public key and Amanda's private key along with a hash of the previous record 160. Transaction #6 records the transfer of bitmark 152 from Chloe to Dylan in Transfer ; 
the executable program code of the persistent blockchain apparatus instructs the at least one processor to send the copyright management transaction to the at least two blockchain apparatuses except the persistent blockchain apparatus itself before constructing the copyright management transaction into the block, so that the at least two blockchain apparatuses check the copyright management transaction; and the executable program code of the persistent blockchain apparatus instructs the at least one processor to: before storing the block in the blockchain for processing, send the constructed block to the at least two blockchain apparatuses except the persistent blockchain apparatus for performing a block check responses returned by the at least two blockchain apparatuses except the persistent blockchain apparatus and determine, according to the received block check responses, that the block check is successful ( [0072] FIG. 3C illustrates transactions #4 through #7 for bitmarks 152 and 154. In transaction #4, Amanda transfers (sells, gifts, licenses, assigns, or other manner of property transfer) bitmark 154 to Brian. The new Transfer Record 172 lists Brian's public key as the Owner (“O: Brian”), and Amanda signs the Transfer Record 172 with her private key to authorize the transfer, as indicated by Signature Chain 164. Reference Chain 166 includes a double SHA-256 hash (32B) of the previous record. [0073] In transaction #5, Amanda transfers bitmark 152 to Chloe, generating new Transfer Record 170, which identifies Chloe's public key and Amanda's private key along with a hash of the previous record 160. Transaction #6 records the transfer of bitmark 152 from Chloe to Dylan in Transfer Record 180. Since Chloe is now the owner, her private key is used to authorize the transfer via the Signature Chain between Transfer Records 170 and 180. In the seventh transaction, Chloe, the current owner of bitmark 152, transfers the bitmark 152 to Dylan, creating Transfer Record 190. [0079] Once the Bitmark user has access to his or her (or its, in the case of a business entity) account, the UIs that may be accessed include the record for a particular Bitmark—the Bitmark Record UI. FIG. 4 provides a sample Bitmark Record 400 based on bitmark 152 from FIG. 3C, which can be accessed by entering an alphanumeric code corresponding to the Bitmark Account ID, i.e., the user's private key as described above or, in some embodiments, scanning a QR code 402 for bitmark 152. (Note that the QR code is included in the figures as an illustrative example only.) The UI displays the QR code (if used), the title of the asset, a description 404 of the asset based on information provided during creation of the corresponding Asset Record 150, and the current date and time. The names and dates listed in the Record 400 comprise the “provenance”. Each row 406 represents a transfer. The illustrated transfers correspond to those shown for bitmark 152 in FIG. 3C, with each row providing a link to the corresponding Account UI for the identified user, e.g., Dylan, Chloe, Amanda, with the date and timestamp when a valid transfer was completed. If the user is the current owner of the bitmark, in this case, Eva, clicking on or hovering over the top line will reveal a “transfer” button” that will take Eva to 
Regarding claims 3 and 12, MOSS further discloses:
wherein the persistent blockchain apparatus is periodically elected from the at least two blockchain apparatuses ([0111] When a bitmarkd server receives additional transactions, it will periodically assign new work to the miner and submit it to the Stratum server. A correctly solved Bitmark block will have all of its transactions set to a mined state, thus removing them from the available pool. The Stratum server is then reset and continues to work with the remaining available transactions.), wherein the executable program code of the first blockchain apparatus further instructs the at least one processor to send the copyright management transaction to the at least two  blockchain apparatuses except the first blockchain apparatus itself, receive at least one copyright management transaction sent by any one or a plurality of blockchain apparatuses in the at least two blockchain apparatuses except the first blockchain apparatus itself and the persistent blockchain apparatus, and check the copyright management transaction; and the executable program code of the persistent blockchain apparatus instructs the at least one processor to receive at least one copyright management transaction sent by any one or a plurality of blockchain apparatuses  in the at least two blockchain apparatuses except the persistent blockchain apparatus itself, and check the copyright management transaction; after being elected to be the persistent blockchain apparatus, create an election transaction; and when creating a block, construct the election transaction and the copyright management transaction together into the block ([0064] The bitmark's current owner (the rightmost record in the chain) is verified by checking the digital signatures in the chain. Whereas a Transfer Record's Link field 117 establishes a Reference Chain 107 to the previous record, the Transfer Record's Signature value determines whether the Transfer Record 104 is actually valid. If a Transfer Record's .
Regarding claims 4 and 13, MOSS further discloses:
wherein the executable program code of the first blockchain apparatus instructs the at least one processor to: when the copyright processing request is specifically a copyright registration request, determine that content comprised in the copyright registration request is complete; and determine, according to a digital content identifier, that a copyright is not registered, wherein the copyright registration request comprises an address of an owner of the copyright, identity information of a creator, identity information of the owner of the copyright, basic information of digital content, descriptions about a situation of rights of the digital content, and the digital content identifier ([0004] For physical assets, ownership and the transfer thereof have traditionally been established through a central authority. For example, registration of rights in real property is recorded in a governmental office; registration of rights in a vehicle is processed through a department of motor vehicles. Even ownership of less-than tangible assets such as patents, trademarks and copyrights, can be recorded in a government office. [0014] Berlin-based Ascribe provides a digital copyright and verification system that employs a cryptographic hash of the digital artwork that is recorded in a Bitcoin blockchain. Ascribe's approach, described in International Patent Publication No. WO 2015/024129, uses a hash of the artwork to generate an identifier that is a Bitcoin address. Transfers of the artwork are represented by Bitcoin transactions. Thus, the system is dependent on a specific crypto-currency standard and would not be compatible with other crypto-currencies. Further, the reliance on Bitcoin's elliptic curve cryptography results in a hash that is only 160 bits (first hash: SHA256; second hash: RIPEMD-160), which has been predicted to be vulnerable to hackers once quantum computers are available. Other companies, including Proof of Existence and Blocksign, among others, provide systems for hashing documents into the Bitcoin blockchain, generating a certificate of the existence of the document, akin to 
Regarding claims 5 and 14, MOSS further discloses:
wherein the executable program code of the first blockchain apparatus instructs the at least one processor to set input content comprised in the copyright management transaction to null, and set output content to the address of the owner of the copyright in copyright registration ([0058] Referring to FIG. 1, a bitmark 100 is defined as a digitally signed chain consisting of a single Issue Record 102 and one or more Transfer Records 104, which may be either a BTR or RTR. An Asset Record 106 contains metadata for a physical or digital asset as well as the unique asset fingerprint used to identify it within the Bitmark system. Each Asset Record 106 includes the following fields: a “fingerprint” 108, which is a hash of a digital representation of a physical object or digital file; a registrant 109, which is a public key (ED255194) of the registrant; (3) a “name” 110, a short UTF-8 identifier; (4) a “description” 111—identifying UTF-8 text; and (5) a “signature” 112, a hash of fields 108-111 signed by registrant's private key. [0059] An Issue Record 102 creates a new bitmark from an Asset Record 106. Issue Records 102 include the following fields: “AssetIndex” 113, a double SHA-512 hash (64 bytes) of the .
Regarding claims 6 and 15, MOSS further discloses:
wherein the executable program code of the first blockchain apparatus instructs the at least one processor to: when the copyright processing request is specifically a copyright transfer request, determine, according to an identifier of a transaction of the to-be-transferred copyright, that the copyright is not transferred, and determine, according to a signature of an owner of the copyright, that the owner of the copyright owns the copyright, wherein the copyright transfer request comprises the identifier of the transaction of the to-be-transferred copyright and the signature of the owner of the copyright ( [0061] A Transfer Record 104 transfers ownership of a bitmark and includes the following fields: A Link 117, which is a double SHA-256 hash (32 bytes) of the entire previous record (including signature 116), which indicates the previous record in a bitmark's chain-of-ownership. The previous record may be either an Issue Record 102 or another Transfer Record 104. The previous record is hashed twice as a means for guaranteeing a consistent size regardless of the original size of the previous record. Also included in the Transfer Record 104 is the Owner pubkey 118, the public key (ED25519) of the bitmark transfer recipient, and the Previous Owner's Signature 120, a hash of fields 117 and 118, signed using the private key of the previous record's owner 120. [0062] A Transfer Record 104 has both a Reference Chain connection 107 and a Signature Chain connection 103. The value of Link 117 corresponds to Reference Chain connection 107, which is a double SHA-256 hash of the entire preceding record. The Link 117 is what points to the preceding record in the bitmark chain. The Signature Chain connection 103 to the previous record (issue or transfer) requires the owner of the previous record to digitally sign the subsequent Transfer Record 104 using his or her private key. [0063] One practical implication of the distinction between the Reference Chain 107 and the Signature Chain 103 is that there is no digital signature connection between an Asset Record 106 and Issue Records 103 .
Regarding claims 7 and 16, MOSS further discloses:
wherein the executable program code of the first blockchain apparatus instructs the at least one processor to set input content comprised in the copyright management transaction to the transaction identifier of the copyright transaction carrying the copyright before the copyright is transferred and the signature of the owner of the copyright before the copyright is transferred, and set output content to an address of an owner of the copyright after the copyright is transferred ( [0102] FIG. 10 illustrates the high-level functionality of the Bitmark system, which creates and processes transactions through the Bitmark peer-to-peer (“P2P”) network 310. Bitmark client 200, which includes software for executing the client user interface (UI), uses a widely-used remote procedure call (RPC) protocol 210, e.g., JSON-RPC, to connect to a port server of Bitmark node 304, referred to as “bitmarkd,” to send out transactions. The Bitmark client 200 handles key generation and storage, while the bitmarkd .
Regarding claims 8, 17 and 19 MOSS further discloses:
wherein the executable program code of the first blockchain apparatus instructs the at least one processor to: when the copyright processing request is specifically a license distribution request, determine, according to an identifier of a product transaction of a product to which the to-be-issued license belongs, that the product is not abandoned; and determine, according to a signature of a product owner that owns the product, that an owner of a copyright owns the product, wherein the license distribution request comprises the identifier of the product transaction carrying the product to which the to-be-issued license belongs and a signature of an owner of the license before the distribution ([0068] Referring to FIG. 3A, the example begins with transaction #1 in which user #1, “Amanda”, registering a new asset in the Bitmark system by creating a new Asset Record 150. For purposes of this example, the asset is Amanda's new self-published suspense e-book entitled “Things Fell Apart”. While it might be possible for Amanda to use the entire e-book for creating a fingerprint, she may choose only to generate a unique description of the book, e.g., something as simple as the title, her name, and date of publication, or select recognizable excerpts of the book, e.g., selected pages. By accessing a bitmark Issuance User Interface (“UI”), Amanda's selected digital file is copied, e.g., dragged .
Regarding claims 9, 18 and 20, MOSS further discloses:
wherein the executable program code of the first blockchain apparatus instructs the at least one processor to set input content comprised in a license transaction to the transaction identifier of the product transaction carrying the product and the signature of the product owner, and set output content to an address of an owner of the issued license (Figures 1-3D, [0079] Once the Bitmark user has access to his or her (or its, in the case of a business entity) account, the UIs that may be accessed include the record for a particular Bitmark—the Bitmark Record UI. FIG. 4 provides a sample Bitmark Record 400 based on bitmark 152 from FIG. 3C, which can be accessed by entering an alphanumeric code corresponding to the Bitmark Account ID, i.e., the user's private key as described above or, in some embodiments, scanning a QR code 402 for bitmark 152. (Note that the QR code is included in the figures as an illustrative example only.) The UI displays the QR code (if used), the title of the asset, a description 404 of the asset based on information provided during creation of the corresponding Asset Record 150, and the current date and time. The names and dates listed in the Record 400 comprise the “provenance”. Each row 406 represents a transfer. The illustrated transfers correspond to those shown for bitmark 152 in FIG. 3C, with each row providing a link to the corresponding Account UI for the identified user, e.g., Dylan, Chloe, Amanda, with the date and timestamp when a valid transfer was .
Regarding claim 10, MOSS further discloses a digital content copyright management method ([0017] In an exemplary embodiment, a decentralized property system and method are provided to allow ownership rights to be transferred directly from one party to another without requiring a central authority to operate or secure the system. Digital signatures provide a method to issue and transfer titles (“bitmarks”) within the system. Using a blockchain algorithm, distributed consensus on who owns what can be achieved. Digital assets can be uniquely identified by digital fingerprints using cryptographically-safe hash functions. Fingerprints computed from images of the asset may be used in a method to uniquely identify physical assets. In some embodiments, the unique identifier used for a physical asset may be a physical unclonable function, or “PUF.” Title transfers are verifiable and create an unforgeable chain-of-ownership (“provenance”). ), comprising: 
Receiving, by a first blockchain apparatus, a copyright processing request, and constructing a copyright management transaction according to the copyright processing request ([0052] “Transaction” means any of the three main bitmark processes: registration, transfer, and issuance. [0053] “Transfer” means a change of ownership from one Bitmark account to another. A transfer may apply to either a BTR or a RTR. A transfer transaction creates either a new BTR or RTR that is signed with ; and 
sending, by the first blockchain apparatus, the copyright management transaction to a persistent blockchain apparatus, so that the persistent blockchain apparatus constructs the copyright management transaction into a block [0052] “Transaction” means any of the three main bitmark processes: registration, transfer, and issuance. [0053] “Transfer” means a change of ownership from one Bitmark account to another. A transfer may apply to either a BTR or a RTR. A transfer transaction creates either a new BTR or RTR that is signed with the old owner's private key and assigned to the new user's public key. A chain of transfer records constitutes a registration, or bitmark's chain-of-ownership, within the bitmark blockchain. [0067] The following example illustrates the transactions occurring according to a basic data model of the Bitmark system. The example, which is provided for illustrative purposes only, consists of one asset, three bitmarks for the asset, and twelve different bitmark users. [0068] Referring to FIG. 3A, the example begins with transaction #1 in which user #1, “Amanda”, registering a new asset  and stores the block in a blockchain for processing, wherein the blockchain is stored in all blockchain apparatuses in a network and wherein the persistent blockchain apparatus is elected fromby the all blockchain apparatuses and the first blockchain apparatus is any one of the all blockchain apparatuses except the persistent blockchain apparatus.  ( [0072] FIG. 3C illustrates transactions #4 through #7 for bitmarks 152 and 154. In transaction #4, Amanda transfers (sells, gifts, licenses, assigns, or other manner of property transfer) bitmark 154 to Brian. The new Transfer Record 172 lists Brian's public key as the Owner (“O: Brian”), and Amanda signs the Transfer Record 172 with her private key to authorize the transfer, as indicated by Signature Chain 164. Reference Chain 166 includes a double SHA-256 hash (32B) of the previous record. [0073] In transaction #5, Amanda transfers bitmark 152 to Chloe, generating new Transfer Record 170, which identifies Chloe's public key and Amanda's private key along with a hash of the previous record 160. Transaction #6 records the transfer of bitmark 152 from Chloe to Dylan in Transfer Record 180. Since Chloe is now the owner, her private key is used to authorize the transfer via the Signature Chain between Transfer Records 170 and 180. In the seventh transaction, Chloe, the current owner of bitmark 152, transfers the bitmark 152 to Dylan, creating Transfer Record 190. [0074] Transfer Records always require both a Reference Chain connection to the previous record and a Signature Chain connection to the previous record. The Reference Chain is created by calculating a double SHA-256 hash of the entire previous record, including the signature, and storing this hash in the Link field of the Transfer Record. The Link .
Regarding claim 11, MOSS discloses:
wherein before the sending, by the first blockchain apparatus, of the copyright management transaction to a persistent blockchain apparatus, the method further comprises:
checking, by the first blockchain apparatus, the copyright management transaction, and  ([0073] In transaction #5, Amanda transfers bitmark 152 to Chloe, generating new Transfer Record 170, which identifies Chloe's public key and Amanda's private key along with a hash of the previous record 160. Transaction #6 records the transfer of bitmark 152 from Chloe to Dylan in Transfer Record 180. Since Chloe is now the owner, her private key is used to authorize the transfer via the Signature Chain between Transfer Records 170 and 180. In the seventh transaction, Chloe, the current owner of bitmark 152, transfers the bitmark 152 to Dylan, creating Transfer Record 190. [0082] Additional user interfaces may include a history of bitmark transactions, i.e., a Transaction UI, with a list of the Bitmark transactions that have occurred for a given period of time, identifying the accounts (users) that initiated the transaction and the type of transaction that occurred, e.g., issuance or transfer, along with the status, e.g., “Pending”, or, if validated, the date and time. A Navigation UI may include a searchable list of properties (assets) recorded within the Bitmark system. A typical list may include the title of the asset, the creator of the asset, the Registrant (person who created the Asset Record), the Issuer (person who created the Issue Record) and the number of bitmarks issued for that particular asset. With this capability, a person interested in acquiring one of the listed properties can click on the property to access information about the bitmark(s) to allow them to select among different owners if there are multiple bitmarks, or to provide a means for contacting a current owner to inquire into possible purchase of the property. (An owner may choose to not accept unsolicited inquiries, in which case the prospective buyer would be required to seek out another source, if any.)); the method further comprises:
checking, by the persistent blockchain apparatus, the copyright management transaction; when checking at least one copyright management transaction successfully, constructing, by the persistent blockchain apparatus, the at least one copyright management transaction into a block, and sending the constructed block to all blockchain apparatuses in a trusted network for performing a block check, wherein the block comprises an identifier of a previous block linked in blockchain data, a time at which the block is generated, and the at least one copyright management transaction;  receiving, by the persistent blockchain apparatus, block check responses returned by all the blockchain apparatuses except the persistent blockchain apparatus; determining, by the persistent blockchain apparatus according to the received block check responses, that the block check is successful, and storing the block in the blockchain; and instructing, by the persistent blockchain apparatus, all the blockchain apparatuses in the network to synchronize the stored block  ( [0072] FIG. 3C illustrates transactions #4 through #7 for bitmarks 152 and 154. In transaction #4, Amanda transfers (sells, gifts, licenses, assigns, or other manner of property transfer) bitmark 154 to Brian. The new Transfer Record 172 lists Brian's public key as the Owner (“O: Brian”), and Amanda signs the Transfer Record 172 with her private key to authorize the transfer, as indicated by Signature Chain 164. Reference Chain 166 includes a double SHA-256 hash (32B) of the previous record. [0073] In transaction #5, Amanda transfers bitmark 152 to Chloe, generating new Transfer Record 170, which identifies Chloe's public key and Amanda's private key along with a hash of the previous record 160. Transaction #6 records the transfer of bitmark 152 from Chloe to Dylan in Transfer Record 180. Since Chloe is now the owner, her private key is used to authorize the transfer via the Signature Chain between Transfer Records 170 and 180. In the seventh transaction, Chloe, the current owner of bitmark 152, transfers the bitmark 152 to Dylan, creating Transfer Record 190. [0079] Once the Bitmark user has access to his or her (or its, in the case of a business entity) account, the UIs that may be accessed include the record for a particular Bitmark—the Bitmark Record UI. FIG. 4 provides a sample Bitmark Record 400 based on bitmark 152 from FIG. 3C, which can be accessed by entering an alphanumeric code corresponding to the Bitmark Account ID, i.e., the user's private key as described above or, in some embodiments, .

Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive. 
Applicant argues:
“Moss patent application fails to teach a persistent blockchain apparatus. On the contrary, Moss explicitly teaches a distributed blockchain architecture,' as is typical in the art. Specifically, Moss teaches where Bitmark transactions are mined into a block of transactions distributed across the peer-to-peer network. As acknowledged by the outstanding Office Action,2 the Moss patent application specifically teaches achieving distributed consensus for verifying transactions. Thus, Moss does not teach a persistent blockchain apparatus which receives the copyright management transaction sent by one of the blockchain apparatuses and does not teach where a persistent blockchain apparatus then constructs the transaction into a block stores the block in a blockchain. Since Moss does not teach a persistent 
Examiner respectfully disagrees.  In Moss, [0052] “Transaction” means any of the three main bitmark processes: registration, transfer, and issuance. [0053] “Transfer” means a change of ownership from one Bitmark account to another. A transfer may apply to either a BTR or a RTR. A transfer transaction creates either a new BTR or RTR that is signed with the old owner's private key and assigned to the new user's public key. A chain of transfer records constitutes a registration, or bitmark's chain-of-ownership, within the bitmark blockchain.  Furthermore, Moss discloses a blockchain multimedia method wherein using a blockchain algorithm, distributed consensus on asset ownership is achieved.  The method, as disclosed on Moss is based on a blockchain technology.  By definition persistent means “continuing to exist or endure over a prolonged period”, it is common knowledge that the goal of blockchain is to allow digital information to be recorded and distributed, but not edited. In this way, a blockchain is the foundation for immutable ledgers, or records of transactions that cannot be altered, deleted, or destroyed. Furthermore , with blockchain technology consensus on data accuracy is required from all network members, and all validated transactions are immutable because they are recorded permanently. No one, not even a system administrator, can delete a transaction.  It is acknowledge that Applicant has failed to describe, within the claim or the originally filled specification, what he means by a persistent blockchain apparatus.  Therefore, based on common knowledge and broadest reasonable interpretation, it is understood that all blockchain apparatuses are persistent by nature.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., verify transactions by a trusted, elected client (by receiving the transaction, constructing it into a block and instructing the ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2003/0220885 Collectible Item Authentication And Ownership System And Method Of Selling Collectible Items.  Related to an on-line system for authenticating a collectible item or other type of memorabilia is provided which includes a web page on a on-line title company's website for the collectible item, wherein the web page displays a digital image of the collectible item, written description of the item, and the current owner of the collectible item. The web page is assigned a unique URL address and unique password.
US 6, 987, 020 System And Method For Distributing Digital Content- related to a system and method for distributing digital content capable of preventing illegal use of digital content and leak of user information. 
US 2016/0275461 AUTOMATED ATTESTATION OF DEVICE INTEGRITY USING THE BLOCK CHAIN- Systems and methods are disclosed that provide for a full validation of an unknown client device prior to acceptance of a block chain transaction would provide further security for block chain transactions.
US 2016/0342982 Resource Transfer System- Systems and techniques are provided for a resource transfer system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689